            Case 3:20-cv-01029-JAM Document 1 Filed 07/22/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT


ESTHER HAMPTON                                 :
                                               :
v.                                             :
                                               :
KASEY WILLIAMS AND                             :
SWIFT TRANSPORTATION CO.
OF ARIZONA, LLC                                :      JULY 22, 2020

                                  NOTICE OF REMOVAL

       To the United States District Court for the District of Connecticut:

       Pursuant to 28 U.S.C. §§ 1441 and 1446, the defendants, Kasey Williams and

Swift Transportation Co. of Arizona, LLC hereby give notice that they have removed this

action from the Superior Court of Connecticut, Judicial District of Hartford, for the

following reasons:

       1.      The plaintiff commenced the instant action against the undersigned

defendants, Kasey Williams and Swift Transportation Co. of Arizona, LLC, by service of

a Summons and Complaint dated June 23, 2020. On June 30, 2020, service was made

on the defendants by way of the Commissioner of Motor Vehicles of the State of

Connecticut and certified mail.

       2.      The action was returned to Superior Court for the Judicial District of Hartford

on July 10, 2020.

       3.      The above-described action is a civil action and is one which may be

removed to the Court by the petitioner, defendants therein, pursuant to the provisions of

28 U.S.C. § 1441 and 28 U.S.C. § 1332 in that the plaintiff, Esther Hampton, is a citizen

of Connecticut, the defendant, Kasey Williams, is a citizen of the State of Georgia and

the defendant, Swift Transportation Co. of Arizona, LLC, is an Arizona corporation with
its principal place of business in Arizona.
            Case 3:20-cv-01029-JAM Document 1 Filed 07/22/20 Page 2 of 4




       4.        The plaintiff’s complaint Statement of Demand states that the legal interest

or property in demand is greater than $15,000.00 exclusive of interest and costs. The

plaintiff claims numerous injuries, some or all of which she claims may be permanent in

nature. These injuries include cervical strain/sprain, cervical radiculitis, right shoulder

and arm pain, upper and mid-back pain, and mental and physical pain and suffering.

She additionally claims to have expended large sums of money for medical care and

treatment and states she may incur additional expenses for medical treatment in the

future. Because some or all of these injuries may be permanent in nature and because

the plaintiff claims she was unable and remains unable to participate in and enjoy her

usual activities due to this accident, the amount in controversy in this case is greater

than $75,000.

       5.        Attached hereto, in compliance with 28 U.S.C. §1446(a), are complete and

accurate copies of the process and pleadings received by the defendant as follows:

(a) Summons; (b) Complaint; and (c) a statement of amount in demand.

       6.        The defendants deny all the plaintiff's allegations of damages and liability.

       7.        Accordingly, this Court has original jurisdiction of this action under 28

U.S.C. § 1332 because there is complete diversity of citizenship between the plaintiff

and the defendants and the amount in controversy is greater than $75,000.

       WHEREFORE, the petitioners pray that the above action now pending in

Superior Court at 95 Washington Street, Hartford, Connecticut, be removed therefrom

to this Court.
Case 3:20-cv-01029-JAM Document 1 Filed 07/22/20 Page 3 of 4




                             DEFENDANTS,
                             KASEY WILLIAMS AND SWIFT
                             TRANSPORTATION CO. OF ARIZONA,
                             LLC


                             By_/s/ Christopher M. Vossler__
                               Christopher M. Vossler
                                ct00373
                               Howd & Ludorf, LLC
                               65 Wethersfield Avenue
                               Hartford, CT 06114-1121
                               Ph: (860) 249-1361
                               Fax: (860) 249-7665
                               E-mail: cvossler@hl-law.com
          Case 3:20-cv-01029-JAM Document 1 Filed 07/22/20 Page 4 of 4




                                      CERTIFICATION


         This is to certify that on July 22, 2020 a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice
of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.

Gregory E. O'Brien, Esquire
Moore, O'Brien & Foti
891 Straits Turnpike
Middlebury, CT 06762


                                               /s/ Christopher M. Vossler
                                               Christopher M. Vossler
